ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
ACE Expert Tailors                           )       ASBCA Nos. 59660, 60051
                                             )
Under Contract No. EUS 12-152                )

APPEARANCE FOR THE APPELLANT:                        Mr. Ronnie Lee Roberts
                                                      coo
APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Evan C. Williams, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The appeals have been settled. Accordingly, they are dismissed with prejudice.

       Dated: September 11, 2018



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59660, 60051, Appeals of ACE
Expert Tailors, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals